[J-72-2022]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: NOMINATION PAPER OF                  :   No. 91 MAP 2022
CAROLINE AVERY FOR                          :
REPRESENTATIVE IN CONGRESS FROM             :
THE 1ST CONGRESSIONAL DISTRICT              :   Appeal from the Order of the
                                            :   Commonwealth at No. 392 MD
OBJECTION OF: DAVID R. BREIDINGER,          :   2022, dated August 23, 2022
ELLEN COX, AND DIANE DOWLER                 :
                                            :
APPEAL OF: CAROLINE AVERY                   :


                                        ORDER



PER CURIAM                                         DECIDED: September 22, 2022

      AND NOW, this 22nd day of September, 2022, the Order of the Commonwealth

Court is AFFIRMED. Opinion to follow.